UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04316 Midas Series Trust (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/12 - 12/31/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. We believe that a quality investing approach can provide an important advantage in volatile markets. We also believe that personal investment planning can be successful by following three simple rules. Follow a regular monthly investment plan. Manage your investment risk by diversifying among the three Midas Funds. Commit to a long term investing approach. MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic and foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. December 31 2012ANNUAL REPORT CONTENTS LETTER TO OUR SHAREHOLDERS 1 PORTFOLIO COMMENTARY Midas Fund 2 Midas Magic 3 Midas Perpetual Portfolio 4 Performance Graphs/Total Returns 5 Allocation of Portfolio Holdings 6 About Your Fund’s Expenses 7 FINANCIAL STATEMENTS Schedule of Portfolio Investments Midas Fund 8 Midas Magic 10 Midas Perpetual Portfolio 12 Statements of Assets and Liabilities 15 Statements of Operations 16 Statements of Changes in Net Assets 17 Statements of Cash Flows 18 Notes to Financial Statements 19 Financial Highlights 28 Report of Independent Registered 30 Public Accounting Firm SUPPLEMENTAL INFORMATION Board Approval of Agreements 31 Trustees & Officers of the Funds 33 Additional Information 35 OPENING YOUR ACCOUNT New Account Application Instructions 38 New Account Application 39 To Our Shareholders Since 2008 and the crash in financial markets, investors have redeemed over $300 billion in equity funds, and have invested more than $1 trillion in bond funds, according to the investment Company Institute. Unfortunately for these investors, however, market returns have favored equities. Since 2009, equities have risen over 75% and bonds returns have been less than 27%, according to Morningstar1. Clearly, investors would have fared better in the period to have stayed the course, taken a long term view of their equity holdings, or at least diversified their investments more evenly and regularly between equity and bond funds. Market Volatility, Financial Planning, And Discovering Opportunities At Midas, we attempt to cope with market volatility by emphasizing quality investing. With quality holdings, we believe the Funds will be better positioned to ride out temporary market and economic reverses, and that can help keep the focus on the long term. Accordingly, Midas Magic concentrates its portfolio in some of the world’s strongest companies with global operations in finance, technology, and other industries. Midas Fund seeks mining companies offering financial strength, expanding production profiles, increasing cash flow, and other features. Midas Perpetual Portfolio seeks to diversify its portfolio through investments in precious metals, stocks of large, solid companies, and Swiss bonds. The three Midas Funds have been designed to offer our investors the opportunity to achieve diversification, as a result of their differing investment objectives and policies. Midas Magic seeks capital appreciation. Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income. Midas Perpetual Portfolio seeks to preserve and increase the purchasing power value of its shares. Interestingly, Midas Perpetual Portfolio seeks to regularly “re-balance” the diversification of its portfolio to increase its investment in currently out of favor but, hopefully, better value categories. To stay the course and achieve regular investing, investors should consider the free Midas Bank Transfer Plan. With this Plan, you decide today to invest a certain amount each month in the future for as long as you like and Midas will transfer the money from your bank account for investment in your designated Midas account. Investing the same amount regularly, can reduce anxiety over investing in a rising or falling market or buying all of your shares at market highs. Although this strategy cannot assure a profit or protect against loss in a declining market, it can result in a lower average cost for your purchases. Of course, you should consider your ability to continue your purchases through periods of low price levels before undertaking such a strategy. To Our Shareholders Sign Up For E-Delivery Midas shareholders can also sign up for electronic delivery of their account statements, confirmations, annual and semi-annual reports, prospectuses, and other updates. Benefits of electronic delivery include getting all your Midas information more quickly and conveniently, securely storing your account documents on the site for up to four years where you can view or print them at any time, and reducing the risk of identity theft. To sign up, just follow these three simple steps: (1) go to www.midasfunds.com and log into “Account Access,” (2) after logging in, at the Portfolio Summary, click on an account number and then select “Account Detail” from the left side menu, and (3) click on “Electronic Document Delivery.” Midas Shareholder Services You are most cordially invited to read the following annual reports to shareholders of the Funds in the Midas Family to learn more about their investing results, risks, and rewards. We then suggest you formulate your own long term investing goals and take positive steps today to implement a plan to seek your goals. In this connection, we suggest you consider one or more of the Midas Funds and the tax advantaged Midas Traditional, Roth, SEP, and SIMPLE IRAs. Midas also offers Health Savings Accounts as well as Education Savings Accounts. Forms for all of these plans may be found at www.MidasFunds.com. If you have any questions about the Midas Family of Funds or our attractive suite of shareholder services, please call us at 1-800-400-MIDAS (6432). Thank you for investing with Midas! Sincerely, Thomas B. Winmill President 1Returns on equities and bonds are measured by, respectively, the S&P 1500 Total Return Index and the Barclays Aggregate Bond Total Return Index. The indexes are unmanaged and do not reflect fees and expenses, nor are they available for direct investment. 1 Portfolio Commentary MIDASFund Midas Fund invests in gold, silver, platinum, and other natural resources companies in seeking its investment objectives of primarily capital appreciation and protection against inflation and, secondarily, current income. We are pleased to submit this 2012 Annual report and to welcome new shareholders attracted to its investment objectives and policies who have invested in the Fund directly or through one of the many brokerage firms making the Fund available to its customers. Market Review, Strategies, and Outlook In our Semi-Annual report to shareholders, we suggested that slowing industrial growth, difficult credit conditions, and higher oil prices may result in an economic environment with a “stagfla-tionary” feel, meaning a combination of high unemployment (stagnation) while prices rise (inflation).Employment has remained stubbornly high, but inflation retreated, and gold price movements were muted.According to the U.S. Bureau of Labor Statistics, over 2012, the U.S. unemployment rate declined from 8.5% to 7.9%, but the inflation rate as measured by the Consumer Price Index fell from 3.0% at December 2011 to 1.7% by December 2012. For all of 2012, gold prices averaged about $1,667, with a high of $1,792 and a low of $1,531 (all prices based on the London pm fix).Interestingly, gold’s muted volatility is reflected in part by noting that the high and low were 107% and 92% of the average price in 2012, as compared to 121% and 84% in 2011. Mining stocks generally underperformed the metal and the Fund’s performance was a disappointing (27.45)% in 2012. Midas Fund’s strategy in the second half of the year has been to reduce its concentrated positions, manage leverage, and limit its exposure to smaller or exploring companies lacking access to capital markets. We believe our patient focus on quality and long term investing could be rewarded in the long term, and we expect better returns should the valuations of mining companies come back in balance with metal prices. Midas expects to continue emphasizing mining companies offering financial strength, expanding production profiles, increasing cash flow, promising exploration potential, and/or other special growth features. With a portfolio of what we believe to be strong companies at attractive valuations, we believe we can take a long term view to seek capital appreciation. In our prior report, we also noted that resurging investor confidence could lead to lower gold prices and, with the deferral of “fiscal cliff” issues in Washington DC, gold prices have in fact declined to a recent low of $1,645.Nevertheless, we believe in the attractions of gold and precious metal mining shares in view of the potential for intractable U.S. and European fiscal and monetary woes leading to political crises and currency devaluation. A decline in investor confidence and eroding trust in global financial systems and government policies could drive more investors to seek gold as an “alternative currency” to store value. Catalysts for the perception of gold as an attractive alternative to currencies, such as the U.S. dollar and the Euro, include unexpected banking insolvencies and inexplicably continuing government reliance on the very fiscal and monetary policies which led to the current economic malaise, including deficit spending, to counter faltering economies and high unemployment rates.At Midas, we seek to monitor the risks inherent in the precious metals sector and position Midas Fund to benefit by seeking quality investments with the potential for capital appreciation. TOP10 HOLDINGS As of December 31, 2012 1 Alamos Gold Inc. 2 Eldorado Gold Corp. Ltd. 3 AngloGold Ashanti Ltd. ADR 4 Kinross Gold Corp. 5 Randgold Resources Ltd. ADR 6 Goldcorp Inc. 7 Centerra Gold Inc. 8 Newmont Mining Corp. 9 Newcrest Mining Ltd. 10 IAMGOLD Corp. Top Ten Holdings comprise approximately 55% of total assets. 2 Portfolio Commentary MIDAS Magic We are pleased to submit this 2012 Annual Report for Midas Magic and to welcome our new shareholders. In pursuit of its investment objective of capital appreciation, the Fund may invest in any security type (i.e., common and preferred stocks, bonds, convertible securities, etc.) and in any industry sector, in domestic or foreign companies, and in companies of any size. In seeking to enhance returns, the Fund may use futures, options, and short sales and may use leverage. We believe Midas Magic’s solid approach to quality companies makes it attractive for long term investing. Economic Report and Outlook The Federal Open Market Committee has interpreted 2012 U.S. economic data to suggest that economic activity and employment generally continued to expand at a moderate pace. Positive from the consumer perspective, generally over the course of the year, the unemployment rate declined and the housing sector has shown further signs of improvement.Generally, consumer sentiment appears buoyant, and some surveys are suggesting that confidence is at its highest levels since the recession began. Reflecting this trend, consumer spending growth has exceeded disposable income growth over recent periods, and the saving rate has fallen. Showing more uncertainty, growth in business fixed investment has recently slowed. At the same time over the period, U.S. inflation has been muted. In this uncertain investing environment, the Fund’s general investing discipline has been to seek to buy the securities of quality companies with unique combinations of strength in operations, products, and finances with either growth or value characteristics.Likewise, securities were typically sold by the Fund when their potential to meet the Fund’s investment objective was limited or exceeded by another potential investment or when an investment in an issuer no longer appeared to meet the Fund’s investment objective.The use of a seasonal investing strategy, to invest the Fund’s assets to gain exposure to the securities markets during periods anticipated to be favorable based on patterns of investor behavior, was limited. During 2012, the Fund’s investment selection strategy was to invest in quality companies with unique combinations of strength in operations, products, and finances with growth or value characteristics. In the second half of the year, however, the Fund reduced its leverage and slightly de-concentrated its portfolio. At December 31, 2012, the Fund’s investment portfolio totaled approximately $14.2 million, reflecting the use of $0.8 million of leverage (as compared to $3.2 million at June 30, 2012), on net assets of $13.2 million. At December 31, 2012, the Fund’s top ten holdings comprised approximately 83% of total assets (as compared to 98% of total assets at June 30, 2012), including some of the largest and best known U.S. companies with global operations in finance, technology, insurance, and banking. These holdings and allocations are subject to change at any time. Over the full year of 2012, the Fund’s total return was 17.06%, including the reinvestment of dividends, compared to the S&P 500 Index return of 16.00%. Our current view of financial markets suggests that the Fund may benefit during 2013 from its flexible portfolio approach, investing opportunistically, and employing aggressive and speculative investment techniques as deemed appropriate. TOP10 H OLDINGS As of December 31, 2012 1 Berkshire Hathaway, Inc. Class B 2 MasterCard, Inc. 3 Google Inc. 4 Apple Inc. 5 Costco Wholesale Corp. 6 JPMorgan Chase & Co. 7 Johnson & Johnson 8 General Electric Company 9 International Business Machines Corporation 10 Franklin Resources, Inc. Top Ten Holdings comprise approximately 83% of total assets. 3 Portfolio Commentary MIDAS Perpetual Portfolio We are delighted to welcome our new shareholders attracted by Midas Perpetual Portfolio’s objective of preserving and increasing the purchasing power value of its shares over the long term, as well as its track record of past performance, and its no charge shareholder services.It is a pleasure as well to submit this 2012 Annual Report for the Fund. Economic Report and Fund Strategies The global economy disappointed in 2012. The Euro-zone recession has persisted and the pace of Chinese growth has remained subdued than expected. The World Bank estimates global GDP grew 2.3% in 2012, and currently expects growth to remain broadly unchanged at 2.4% in 2013, before gradually strengthening to 3.1% in 2014 and 3.3% in 2015. In a previous forecast, the World Bank forecasted global growth to remain strong from 2011 through 2013, strengthening from 3.2% in 2011 to a 3.6% pace in each of 2012 and 2013. Our current outlook is for a gradual improvement in broad global economic data, and rising investor sentiment.Concerns over Euro area financial stress, China’s growth slowdown, and the U.S. fiscal cliff seem to have diminished.In this environment, equity valuations and yields appear attractive, although with larger investor interest in bonds this would be a contrarian view. More particularly, we would favor higher quality, global or international U.S. equities.High yield, or “junk,” bonds have rallied strongly over the last year and now offer interest yields only marginally better than the dividend yields of the stocks of many investment grade companies. Nevertheless, we remain somewhat cautious due to a potentially negative market shock from disappointing news arising from the unresolved U.S. fiscal situation, potentially peaking corporate profits, a European sovereign default, or a sharply decelerating Chinese economy. In view of this uncertain global environment, effective April 30, 2012, Midas Perpetual Portfolio shifted its core asset allocation strategy to preserve and increase the value of its overall portfolio by eliminating the “Dollar Asset” target allocation category, and reallocating to other targets, as follows. Investment Category Target Percentage Gold 20% Silver 10% Swiss Franc Assets 20% Hard Asset Securities 25% Large Capitalization Growth Stocks 25% Total 100% TOP10 H OLDINGS As of December 31, 2012 1 SPDR Gold Trust 2 Switzerland Government, 2.5% Notes, due 3/12/16 3 Switzerland Government, 3.0% Notes, due 1/8/18 4 Switzerland Government, 3.75% Notes, due 6/10/15 5 iShares Silver Trust 6 Silver Wheaton Corp. 7 Switzerland Government, 2.25% Notes, due 7/6/20 8 Comcast Corp. 9 Apple Inc. 10 AvalonBay Communities, Inc. Top Ten Holdings comprise approximately 57% of total assets. Pending investment, or for purposes of taking temporary defensive positions, the Fund may hold money market instruments and similar investments without limit and the Fund’s actual percentage of its total assets in a given category may vary substantially from the target percentage. Also, from time to time, the Fund may use leverage to increase its investment in large capitalization growth stocks. Accordingly, during 2012, the Fund invested in gold and silver (through ETFs and mining shares), Swiss franc denominated bonds of the federal government of Switzer-land, shares of real estate and natural resource companies, large capitalization growth stocks, and U.S. money market funds. Contact Us for Information and Services Since the Fund’s strategies reflect longer term wealth building goals, we believe that it can be especially appropriate for a program of steady monthly investing. To make regular investing in the Fund as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. For information, simply visit www.MidasFunds.com or give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you, a friend, or a relative. 4 Portfolio Commentary PERFORMANCE GRAPHS/Total Returns (Unaudited) Results of $10,000 Investment January 1, 2003 Through December 31, 2012 The performance graphs show returns of an initial investment of $10,000 in Midas Fund, Midas Magic, and Midas Perpetual Portfolio from 1/1/03 to 12/31/12. Midas Fund is compared to the S&P 500 and the Morningstar Category of Equity Precious Metals funds, an index of 80 funds, 49 of which have been in existence since 12/31/02. Midas Magic is compared to the S&P 500 and the Russell 2000. Midas Perpetual Portfolio is compared to the S&P 500 and Lipper Mixed-Asset Target Allocation Moderate Index (“LMTAMI”). Results in each case reflect reinvestment of dividends, interest, and distributions but do not reflect a deduction for, if any, short term redemption fees, account expenses, or shareholder taxes. The S&P 500, a broad equity index, and the Russell 2000, a small company index, are unmanaged and fully invested in common stocks. The LMTAMI is an equally weighted average of the managed mixed-asset target allocation moderate funds tracked by Lipper which reflects certain of the market sectors in which the Fund may invest. You cannot invest directly in an index. Past performance is not predictive of future performance. Prior to December 29, 2008, Midas Perpetual Portfolio (formerly known as Midas Dollar Reserves, Inc.) operated as a money market fund and invested exclusively in securities issued by the U.S. Government, its agencies and instrumentalities. On December 29, 2008, the Fund began operating as a fluctuating net asset value fund pursuant to its current investment objective and policies. The performance included in the table and chart below for the periods commencing on or after January 1, 2003 reflects the Fund’s performance as a money market fund up to December 28, 2008 and thereafter as a fluctuating net asset value fund. The performance information shown also reflects the fees and expenses of the Fund as a money market fund. Results of $10,000 Investment January 1, 2003 Through December 31, 2012 Value as of % Aggregate % Avg. Annual 12/31/12 Total Return*† Return*† Midas Fund $ % % Midas Magic $ % % Midas Perpetual Portfolio $ % % Equity Precious Metals $ % % Russell 2000 $ % % LMTAMI $ % % S&P 500 $ % % Average Annual Total Return for the Periods Ended December 31, 2012* 1 Year 5 Years 10 Years Midas Fund )% )% % Midas Magic % )% % Midas Perpetual Portfolio % % % * The returns shown do not reflect the deduction of taxes if any, that a shareholder would pay on Fund distributions or the redemption of Fund shares. † For the 10 year period ended December 31, 2012. 5 6 Portfolio Commentary ABOUT Your Fund's Expenses (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including redemption or small account fees; and (2) ongoing costs, including management fees, distribution and service 12b-1 fees, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your Fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each Fund. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the Fund you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Fund may charge you a $20 annual small balance account fee if the value of those shares is less than $500. We will redeem shares automatically in one of your accounts to pay the $20 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, and IRAs (including traditional, Roth, Rollover, SEP, and SIMPLE-IRAs), and certain other retirement accounts. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each Fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. EXPENSE ANALYSIS TABLE Beginning Account Value Ending Account Value Expenses Paid During Period Annualized July 1, 2012 December 31, 2012 July 1-December 31, 2012(a) Expense Ratio Midas Fund Actual $ $ $ 2.94% Hypothetical (b) $ $ $ 2.94% Midas Magic Actual $ $ $ 4.93% Hypothetical (b) $ $ $ 4.93% Midas Perpetual Portfolio Actual $ $ $ 2.98% Hypothetical (b) $ $ $ 2.98% (a)Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half year, divided by 366, to reflect the one half year period. (b)Assumes 5% total return before expenses. 7 Financial Statements MIDAS Fund Schedule of Portfolio Investments - December 31, 2012 Common Stocks (114.26%) Shares Cost Value Major Precious Metals Producers (37.06%) AngloGold Ashanti Ltd. ADR (a) $ $ Barrick Gold Corp. Goldcorp Inc. (a) Kinross Gold Corp. (a) Newcrest Mining Ltd. (a) Newmont Mining Corp. (a) Rio Tinto PLC ADR Intermediate Precious Metals Producers (32.13%) Centerra Gold Inc. (a) Eldorado Gold Corp. Ltd. (a) IAMGOLD Corp. (a) Osisko Mining Corp. Randgold Resources Ltd. ADR (a) Resolute Mining Ltd. (a) Junior Precious Metals Producers (19.61%) Alamos Gold Inc. (a) Aurizon Mines Ltd. (a) (b) Avocet Mining PLC (a) CGA Mining Ltd. (a) (b) Silvercorp Metals, Inc. (a) Exploration and Project Development Companies (14.40%) Detour Gold Corp. (a) (b) Ivanplats Ltd. (b) (c) 0 Northern Dynasty Minerals Ltd. (a) (b) Platinum Group Metals Ltd. (a) (b) Romarco Minerals Inc. (a) (b) Other Natural Resources Companies (11.06%) BHP Billiton Ltd. Freeport-McMoRan Copper & Gold Inc. HudBay Minerals Inc. (a) Total common stocks See notes to financial statements. 8 Financial Statements MIDAS Fund Schedule of Portfolio Investments continued Shares Cost Value Warrants (0%) (b) Units Kinross Gold Corp., expiring 9/17/14 (d) $ - $ Money Market Fund (0%) 3 SSgA Money Market Fund, 7 day annualized yield 0.01% 3 3 Securities held as Collateral on Loaned Securities (0%) State Street Navigator Securities Lending Prime Portfolio Total investments (114.26%) $ Liabilities in excess of other assets (-14.26%) ) Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2012, the value of securities pledged as collateral was $42,924,884. (b) Non-income producing. (c) Illiquid and/or restricted security that has been fair valued. As of December 31, 2012, the value of these securities was $757,236 or 1.69% of net assets. (d) All or a portion of this security was on loan. ADR means “American Depositary Receipt.” See notes to financial statements. 9 Financial Statements MIDAS Magic Schedule of Portfolio Investments - December 31, 2012 Common Stocks (107.49%) Shares Cost Value Computer & Office Equipment (3.62%) International Business Machines Corporation (a) $ $ Crude Petroleum & Natural Gas (1.26%) Chesapeake Energy Corp. Electronic Computers (8.05%) Apple Inc. (a) Electronic & Other Electrical Equipment (5.71%) General Electric Company (a) Fire, Marine & Casualty Insurance (22.01%) Berkshire Hathaway, Inc. Class B (a) (b) Information Retrieval Services (9.64%) Google, Inc. (a) (b) Investment Advice (1.90%) Franklin Resources, Inc. National Commercial Banks (7.99%) JP Morgan Chase & Co. (a) Wells Fargo & Company Petroleum Refining (3.33%) Chevron Corp. Exxon Mobil Corp. Pharmaceutical Preparations (7.25%) AstraZeneca PLC Johnson & Johnson (a) See notes to financial statements. 10 Financial Statements MIDAS Magic Schedule of Portfolio Investments continued Common Stocks ( 107.49%) Shares Cost Value Services - Business Services (20.05%) Accenture plc $ $ MasterCard, Inc. (a) Services - Computer Integrated Systems Designs (1.64%) Cerner Corp. (b) Services - Computer Processing & Data Preparation (1.29%) Automatic Data Processing, Inc. Soap, Detergents, Cleaning Preparations, Perfume, Cosmetics (2.84%) Church & Dwight Co., Inc. Ecolab Inc. Surgical & Medical Instruments & Apparatus (1.77%) Becton, Dickinson and Company (a) Variety Stores (7.46%) Costco Wholesale Corp. (a) Wholesale - Drugs, Proprietaries & Druggists’ Sundries (1.68%) McKesson Corp. Total common stocks MONEY MARKET FUND (0.02%) SSgA Money Market Fund, 7 day annualized yield 0.01% Total investments (107.51%) $ Liabilities in excess of other assets (-7.51%) ) Net assets (100.00%) $ (a)All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2012, the value of securities pledged as collateral was $11,795,479. (b)Non-income producing. 11 Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments - December 31, 2012 Shares Cost Value Gold (21.80%) Newmont Mining Corp. $ $ SPDR Gold Trust (a) Silver (9.58%) iShares Silver Trust (a) Silver Wheaton Corp. Swiss Franc Assets (20.53%) (b) Switzerland Government 3.75% Notes due 6/10/15 Switzerland Government 2.50% Notes, due 3/12/16 Switzerland Government 3% Notes, due 1/08/18 Switzerland Government 2.25% Notes, due 7/06/20 Hard Asset Securities (21.27%) Agricultural Chemicals (1.49%) Syngenta AG Crude Petroleum & Natural Gas (4.43%) CNOOC Limited Contango Oil & Gas Company EOG Resources, Inc. PetroChina Company Limited Metal Mining (5.37%) Anglo American PLC ADR BHP Billiton Ltd. First Quantum Minerals Ltd. Rio Tinto Ltd. Vale S.A. Mining & Quarrying of Nonmetallic Minerals (1.07%) Sociedad Quimica Y Minera De Chile S.A. Miscellaneous Metal Ores (0.53%) Cameco Corp. Petroleum Refining (1.24%) Exxon Mobil Corp. Railroads, Line - Haul Operating (1.32%) Canadian National Railway Company See notes to financial statements. 12 Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments continued Shares Cost Value Real Estate Investment Trusts (4.77%) AvalonBay Communities, Inc. (c) $ $ Health Care REIT, Inc. PS Business Parks, Inc. Steel Works, Blast Furnaces & Rolling Mills (1.05%) Nucor Corp. Total hard asset securities Large Capitalization Growth Stocks (27.57%) Beverages (1.94%) Companhia De Bebidas Das Americas-AMBEV Cable and Other Pay Television Services (2.83%) Comcast Corp. Cigarettes (1.38%) Philip Morris International Inc. Communications Equipment (1.27%) Cisco Systems, Inc. Computer & Office Equipment (1.58%) International Business Machines Corporation Electronic Computers (2.11%) Apple Inc. (c) Hospital and Medical Service Plans (1.31%) UnitedHealth Group Inc. Life Insurance (1.09%) China Life Insurance Company Ltd. ADR National Commercial Banks (1.45%) Wells Fargo & Company Pharmaceutical Preparations (1.31%) Novartis AG Retail-Variety Stores (1.55%) Wal-Mart Stores, Inc. Security Brokers, Dealers & Flotation Companies (1.67%) The Goldman Sachs Group, Inc. (c) See notes to financial statements. 13 Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments - December 31, 2012 concluded Shares Cost Value Services-Business Services, NEC (1.61%) MasterCard Inc. $ $ Services-Prepackaged Software (2.67%) Microsoft Corp. Oracle Corp. State Commercial Banks (2.21%) Banco Bradesco S.A. Itau Unibanco Holding S.A. Telephone Communications (1.59%) China Mobile Ltd. ADR Total large capitalization growth stocks Money Market Fund (0%) 88 SSgA Money Market Fund, 7 day annualized yield 0.01 % 88 88 Total investments (100.75%) $ Liabilities in excess of other assets (-0.75%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Principal amount denominated in Swiss francs. (c) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2012, the value of securities pledged as collateral was $853,934. ADR means “American Depositary Receipt." See notes to financial statements. 14 Financial Statements STATEMENTS of Assets and Liabilities December 31, 2012 MIDAS MIDAS MIDAS Fund Magic Perpetual Portfolio Assets Investments, at cost $ $ $ Investments, at value (including $205, $ -, and $- for securities loaned, respectively) $ $ $ Receivables Dividends Fund shares sold Interest - - Foreign withholding taxes reclaimed - - Other assets Total assets Liabilities Bank credit facility borrowing Payables Accrued expenses Fund shares redeemed Investment management fees - Administrative services Distribution fees Collateral on securities loaned, at value - - Total liabilities Net assets $ $ $ Shares outstanding, $0.01 par value Net asset value, offering, and redemption price per share $ $ $ Net assets consist of Paid in capital $ $ $ Accumulated undistributed net investment loss ) - - Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) on investments and foreign currencies ) $ $ $ See notes to financial statements. 15 Financial Statements STATEMENTS of Operations For the Year Ended December 31, 2012 MIDAS MIDAS MIDAS Fund Magic Perpetual Portfolio Investment income Dividends $ $ $ Income from securities loaned Foreign tax withholding ) ) ) Interest - - Total investment income Expenses Investment management Transfer agent Legal Shareholder communications Distribution Administrative services Interest and fees on bank credit facility 3 Trustees Registration Bookkeeping and pricing Auditing Insurance Other Total expenses Less contractual investment management fee waiver - - ) Net expenses Net investment loss ) ) ) Realized and unrealized gain (loss) Net realized gain (loss) on Investments ) ) Foreign currencies ) Unrealized appreciation (depreciation) on Investments ) ) Translation of assets and liabilities in foreign currencies ) ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ See notes to financial statements. 16 Financial Statements STATEMENTS of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio Operations Net investment loss $ ) $ ) $ ) ) $ ) ) Net realized gain (loss) Unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations ) ) Distributions to shareholders Ordinary income - ) - - - ) Net realized gains - ) Total distributions - ) - - - ) Capital share transactions Change in net assets resulting from capital share transactions (a) Redemption fees Increase (decrease) in net assets resulting from capital share transactions ) Total change in net assets ) Net assets Beginning of period End of period (b) $ (a) Capital share transactions were as follows: Value Shares sold $ Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) $ ) $ ) $ ) $ ) $ ) $ Number Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) (b) End of period net assets include undistributed net investment loss $ ) $ ) $
